DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is in response to a letter for a patent filed 19 June 2020 in which claims 1–34 were presented for examination.  Claims 1-34 are currently pending.

Claim Objections
Claims  19 and 31 are objected to because of the following informalities:  
Claim 31 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 19. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-34 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  

Step 1
Claims 1-34 are within the four statutory categories.  Claims 1-25 and 29-34 are drawn to a method (i.e. process); and Claims 26-28 are drawn to a method (i.e. process).  Therefore, Claims 1-34 are within the four statutory categories.

Step 2A Prong 1
Independent Claim 1 substantially recites: 
 	iv. storing a plurality of valuation records each corresponding to a net valuation of a target vehicle and including at least identifying information of the target vehicle, parameter values of at least one vehicle parameter of the target vehicle, the calculated net valuation, and an expiry date for the net valuation; and
 	v. an operative connection to a market data source comprising a plurality of market records each comprising parameter values of at least one vehicle parameter of a vehicle and a gross value for the vehicle; 
 	b. in a valuation session in respect of at least one target vehicle: 
i. receiving valuation input data in respect of each at least one target vehicle, said valuation input data corresponding to:
	1. identifying information of the vehicle; and
	2. a captured parameter set, being parameter values of at least one vehicle parameter of the target vehicle; 
 	ii. on receipt of said valuation input data for a target vehicle, being the subject vehicle, using the pricing software to:

1. establish the net valuation of the subject vehicle by: 
a. determining a gross value from the market data source based on the captured parameter set for the subject vehicle; 
b. applying a mathematical reconditioning cost function acceptable to at least one subscribing vehicle acquisition outlet to the captured parameter set to yield the estimated reconditioning cost of the subject vehicle; and 
c. calculating the net valuation of the subject vehicle by subtracting the estimated reconditioning cost from the gross value of the target vehicle;
	2. calculating an expiry date for the net valuation;
	3. creating a valuation record within the valuation database containing the identifying information of the subject vehicle, the corresponding captured parameter set contained within the valuation input data, the calculated net valuation, and the calculated expiry date; and
	4. transmitting the details of the valuation record to a user; wherein no physical inspection of a target vehicle is conducted by a subscribing vehicle acquisition outlet; and 
	wherein any of at least one subscribing vehicle acquisition outlets can conduct a redemption step comprising the conduct of a search of the valuation database to identify the details of a corresponding valuation record using identifying information of the target vehicle and, within the timeframe defined by the expiry date in that record, honour the calculated net valuation for the target vehicle stored within the valuation record.

Independent Claim 26 substantially recites: 
vi. storing a plurality of valuation records each corresponding to a net valuation of a target vehicle and including at least identifying information of the target vehicle, parameter values of at least one vehicle parameter of the target vehicle, the calculated net valuation, and an expiry date for the net valuation; and 
vii. an operative connection to a market data source comprising a plurality of market records each comprising parameter values of at least one vehicle parameter of a vehicle and a gross value for the vehicle; 
Page 51a. upon receipt of a request from a user to initiate a valuation session in respect of at least one target vehicle, calculating a time-limited net valuation guarantee for the at least one target vehicle without any physical inspection by a subscribing vehicle acquisition outlet by: 
i. receiving valuation input data in respect of each at least one target vehicle, said valuation input data corresponding to:  
 	1. identifying information of the vehicle; and  
2. a captured parameter set, being parameter values of at least one vehicle parameter of the target vehicle;
ii. using the pricing software component to establish the net valuation of the subject vehicle by:  
1. determining a gross value from the market data source based on the captured parameter set for the subject vehicle;  
2. applying a mathematical reconditioning cost function acceptable to at least one subscribing vehicle acquisition outlet to the captured Page 52parameter set to yield the estimated reconditioning cost of the subject vehicle; and  
3. calculating the net valuation of the subject vehicle by subtracting the estimated reconditioning cost from the gross value of the target vehicle;  
4. calculating an expiry date for the net valuation;  
5. creating a valuation record within the valuation database containing the identifying information of the subject vehicle, the corresponding captured parameter set contained within the valuation input data, the calculated net valuation, and the calculated expiry date; and  
6. transmitting the details of the valuation record for display; 
b. upon receipt of a request from a client of a subscribing vehicle acquisition outlet to initiate a redemption transaction in respect of a target vehicle, honouring a time-limited net valuation guarantee issued by the method by: 
Page 53i. receiving vehicle identifying data in respect of the target vehicle; 
ii. conducting a lookup in the valuation database for a valuation record corresponding to the target vehicle, using the vehicle identifying data, and in respect of which the net valuation represented by the particular valuation record has not yet expired by virtue of the expiry date stored within the valuation record not having expired; 
iii. if a valid non-expired valuation record is located in the lookup query, displaying the valuation record contents of the valid non-expired valuation record of the subscribing vehicle acquisition outlet; 
wherein the subscribing vehicle acquisition outlet will apply the net valuation stored within the valid non-expired valuation record to the purchase or trade-in business transaction with the owner of the target vehicle to acquire the target vehicle in a purchase or trade-in transaction.


Independent claim 1, as a whole recites a method of organizing human activity and/or a mental process.  The limitations of storing a plurality of valuation records including identifying information, parameter values, calculated net value, and an expiry date; receiving valuation input; establish a net valuation; determine a gross value; applying a mathematical cost function; calculating the net valuation; calculating an expiry date; creating a valuation ; transmitting details; and conduct a redemption step, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation by “Managing Personal Behavior or Relationships or Interactions Between People.” That is, other than reciting “a server,” “processor,” “memory,” “a network interface,” “client devices,” “a pricing software component,” “a valuation database,” “a client device,” in claim 1, nothing in the claim elements preclude the steps from practically being performed by “Managing Personal Behavior or Relationships or Interactions Between People.”  For example, but for the “processor”, “storing,” “receiving,” “establish,” “determine,” “applying,” “calculating,” “creating,” “transmitting,” and “conduct” in the context of this claim encompasses of storing a plurality of valuation records; receiving valuation input; establish a net valuation; determine a gross value; applying a mathematical cost function; calculating the net valuation; calculating an expiry date; creating a valuation ; transmitting details; and conduct a redemption.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by Managing Personal Behavior or Relationships or Interactions Between People (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components, then it falls within the “Certain Method of organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
 	Additionally, the steps of “establish,” “determine,” “applying,”  and “calculating, as drafted, are processes that, under their broadest interpretation, also covers the performance of the limitation by the “human mind” (including observations, evaluations, judgments, and opinions).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by the human mind but for the recitation of generic computer components, then it falls within the “Mental process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Independent claim 26, as a whole recites a method of organizing human activity and/or a mental process.  The limitations of storing a plurality of valuation records including identifying information, parameter values, calculated net value, and an expiry date; calculating a time-limited net valuation guarantee; receiving valuation input including identifying information  and a captured parameter set; establish a net valuation; determining a gross value; applying a mathematical cost function; calculating the net valuation; calculating an expiry date; creating a valuation; request to initiate a redemption transaction; receiving vehicle identifying data; conducting a lookup; displaying the valuation record; and apply a net valuation, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation by “Managing Personal Behavior or Relationships or Interactions Between People.” That is, other than reciting “a server,” “processor,” “memory,” “a network interface,” “client devices,” “a pricing software component,” “a valuation database,” and “a client device,” in claim 1, nothing in the claim elements preclude the steps from practically being performed by “Managing Personal Behavior or Relationships or Interactions Between People.”  For example, but for the “processor”, “storing,” “calculating,” “receiving,” “establish,” “determining,” “applying,” “calculating,” “calculating,” “creating,” “request,” “receiving,” “displaying,” and “apply” in the context of this claim encompasses storing a plurality of valuation records; calculating a time-limited net valuation guarantee; receiving valuation input; establish a net valuation; determining a gross value; applying a mathematical cost function; calculating the net valuation; calculating an expiry date; creating a valuation; request to initiate a redemption transaction; receiving vehicle identifying data; conducting a lookup; displaying the valuation record; and apply a net valuation.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by Managing Personal Behavior or Relationships or Interactions Between People (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components, then it falls within the “Certain Method of organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
 	Additionally, the steps of “calculating,” establish,” “determining,” “applying,”  “calculating,” “calculating,” and “apply” as drafted, are processes that, under their broadest interpretation, also covers the performance of the limitation by the “human mind” (including observations, evaluations, judgments, and opinions).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by the human mind but for the recitation of generic computer components, then it falls within the “Mental process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

            Step 2A Prong 2
This judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements:  “a server,” “processor,” “memory,” “a network interface,” “client devices,” “a pricing software component,” “a valuation database,” and “a client device” to perform the “storing,” “receiving,” “establish,” “determine,” “applying,” “calculating,” “creating,” “transmitting,” and “conduct” steps.  Claim 12 recites the additional elements:  “a server,” “processor,” “memory,” “a network interface,” “client devices,” “a pricing software component,” “a valuation database,” and “a client device” to perform the “storing,” “calculating,” “receiving,” “establish,” “determining,” “applying,” “calculating,” “calculating,” “creating,” “request,” “receiving,” “displaying,” and “apply” steps. 
               Further, in regards to the “processor”, the “transmitting” and “receiving” limitations in claims 1 and 26, respectively, are just more mere data gathering, and also are characterized as transmitting or receiving data over a network; and insignificant post-solution activity and are also recited at a high level or generality, and merely automates the receiving, accessing, adding, displaying, acquiring, displaying, displaying, and updating steps.
              The claimed computer components in the steps are recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea (i.e., “processor” performing a generic computer function of “storing,” “receiving,” “establish,” “determine,” “applying,” “calculating,” “creating,” “transmitting,” and “conduct” steps in claim 1; and “storing,” “calculating,” “receiving,” “establish,” “determining,” “applying,” “calculating,” “calculating,” “creating,” “request,” “receiving,” “displaying,” and “apply” in claim 26) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Each of the additional limitations is no more than mere instructions to apply the exception using the generic computer components (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the processor, electronic device, device, interface).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. 
               
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “a server,” “processor,” “memory,” “a network interface,” “client devices,” “a pricing software component,” “a valuation database,” and “a client device” to perform the “storing,” “receiving,” “establish,” “determine,” “applying,” “calculating,” “creating,” “transmitting,” and “conduct” steps in claim 1; and the additional element of using “a server,” “processor,” “memory,” “a network interface,” “client devices,” “a pricing software component,” “a valuation database,” and “a client device” to perform the “storing,” “calculating,” “receiving,” “establish,” “determining,” “applying,” “calculating,” “calculating,” “creating,” “request,” “receiving,” “displaying,” and “apply” steps in claim 26, respectively, amount to no more than mere instructions to apply the exception using a generic computer component.  Further, the “receiving,” “applying,” and “calculating” steps have been re-evaluated and determined to be well-understood, routine, conventional activity in the field because the “receiving” and “calculating” is well understood, routine, and conventional because the specification has demonstrated the processor/system (including general purpose/general computing processor) that can be used for receiving, accessing, displaying, acquiring, displaying, determining, displaying, and updating as described on page 31, lines 11-18. For these reasons, there is no inventive concept. Thus, even when viewed as a. whole, nothing in the claims add significantly more (i.e. inventive concept) to the abstract idea. The claims are ineligible. 
 	As per dependent claims 2-3, 5, 7-13, 15-21, 23-24, 27, 34, the limitations merely narrow the previously recited abstract limitations.  For example, dependent claim 2 recites the outlet will purchase the target vehicle from the owner.  Dependent Claim 3 recites the outlet will accept the target vehicle as a trade-in in a purchase transaction.  Dependent Claim 5 recites personal device of the related party.  Dependent Claims 7 recites the valuation data is assembled for transmission.  Dependent Claim 8 recites the details are transmitted by subscribing vehicle acquisition outlet a list of cost modifiers.  Dependent Claim 9 recites the gross value determined from the market data source.  Dependent Claim 10 recites the net valuation calculated is a fixed value.  Dependent Claims 11 and 27 recite the gross value is a range with a upper and lower value.  Dependent Claim 12 recites the net value calculated is with an upper and lower value.  Dependent Claim 13 recites the calculated net value calculated is stored and transmitted as a range representing in-range net valuation records based upon the actual assessed trade-in condition.  Dependent Claim 15 recites the number of subscribing outlets is one.  Dependent Claim 16 recites the number of subscribing outlets is more than one.  Dependent Claims 17 and 29 recite not all subscribing outlets are subscribing for a particular valuation.  Dependent Claims 18 and 30 recite a list of vehicle parameters (e.g. vehicle type, manufacturer,…etc.).  Dependent Claim 20 recites a list of cost modifiers (e.g. user-specific modifiers, geographic cost modifiers,…etc.).  Dependent Claim 21 recites the mathematical reconditioning cost function is a mathematical function based on historical reconditioning costs.  Dependent Claim 23 recites a list of mathematical function types (e.g. Linear Regression; Naïve Bayes Classification and Regression…etc.).  Dependent Claim 28 recites the net valuation within the valid non-expired valuation record is a range with a upper and lower value.   
 	As per dependent Claim 4, the recitations of “a personal device” and “a user interface” are other computer components recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea.   Similar to claim 1, the recitations do not provide a practical application of the abstract idea, or significantly more than the abstract idea
 	As per dependent Claim 6, the recitations of “a server of a subscribing vehicle acquisition outlet” is another computer components recited at a high-level of generality and is merely invoked as a tool to perform the abstract idea.   Similar to claim 1, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea
	As per dependent claim 14, the recitations of “transmitting the details of a valuation session…” is further directed to a method of organizing human activity as described in claim 1. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  Similar to above, the “transmitting” is just more mere data gathering, and also characterized as transmitting or receiving data over a network, and hence not significantly more.  Similar to claim 1, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. 
 	As per dependent claims 19 and 31, the recitation “application of at least one cost modifier to the estimated reconditioning cost” is further directed to a method of organizing human activity as described in claim 1. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  
	As per dependent claim 22, the recitation of “a valuation database lookup” is another computer component recited at a high-level of generality and is merely invoked as a tool to perform the abstract idea. Similar to claim 1, the recitations do not provide a practical application of the abstract idea, or significantly more than the abstract idea.
	As per dependent Claim 24, the recitation of “a web server” and “a browser interface” are other computer components recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea. Similar to claim 1, the recitations do not provide a practical application of the abstract idea, or significantly more than the abstract idea
 	As per dependent claim 25, the recitations of a “notification step…” outlets will be notified of the creation of said new valuation record…” is further directed to a method of organizing human activity as described in claim 1. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  Similar to above, the “notification” is just more mere data gathering, and also characterized as transmitting or receiving data over a network, and hence not significantly more.  Similar to claim 1, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-34 are rejected under 35 U.S.C. 103 as being unpatentable over Laughlin et al. (US PG Pub. 2014/0214696 A1) in view of Doll (US PG Pub. 2009/0063303 A1)
As per claim 1, 15, 16, 17, and 26, Laughlin et al. discloses a computer-implemented method of issuing a time-limited net evaluation guarantee for a target vehicle, said method comprising: 
 	a. providing a server (Laughlin et al.:[0024], server computer) comprising:
 i. a processor and memory (Laughlin et al.: Abstract, processor; data storage); 
ii. a network interface for communication with client devices (Laughlin et al.: Abstract: network interface)
iii. a pricing software component for carrying out the steps of the method (Laughlin et al.: [0013],[0025] pricing models); and
 	iv. a valuation database comprising a plurality of valuation records each corresponding to a net valuation of a target vehicle and including at least identifying information of the target vehicle, parameter values of at least one vehicle parameter of the target vehicle, the calculated net valuation (Laughlin et al.: [0025] Furthermore, vehicle data system 120 may include data store 122 operable to store obtained data 124, data 126 determined during operation, models 128 which may comprise a set of dealer cost model or price ratio models, or any other type of data associated with embodiments disclosed herein or determined during the implementation of those embodiments), and an expiry date for the net valuation; and
v. an operative connection to a market data source comprising a plurality of market records each comprising parameter values of at least one vehicle parameter of a vehicle and a gross value for the vehicle (Laughlin et al.: [0029],[0036]); 
Page 41b. in a valuation session in respect of at least one target vehicle (Laughlin et al.: claim 8):
i. receiving valuation input data at the server from a client device in network communication with the server in respect of each at least one target vehicle (Laughlin et al.: [0025] data gathering), said valuation input data corresponding to:  
1. identifying information of the vehicle (Laughlin et al.: [0060]); and  
2. a captured parameter set, being parameter values of at least one vehicle parameter of the target vehicle (Laughlin et al.: [0013] Textual information on the condition of the used vehicle may be collected and clustered to consider and account for features that may affect the price. Embodiments can determine a value for each feature, the cost of a repair at a certain level, and the likelihood or probability that the repair is needed. From there, embodiments can evaluate the wholesale price for the used vehicle utilizing an approach that is similar to the retail pricing mode; also see [0010]-[0011]); 
ii. on receipt of said valuation input data at the server for a target vehicle, being the subject vehicle, using the pricing software component on the server to:  
1. establish the net valuation of the subject vehicle ([0011],[0013],[0075]) by: 
a. determining a gross value from the market data source based on the captured parameter set for the subject vehicle; 
b. applying a mathematical reconditioning cost function acceptable to at least one subscribing vehicle acquisition Page 42outlet to the captured parameter set to yield the estimated reconditioning cost of the subject vehicle (Laughlin et al.:[0010]); and 
c. calculating the net valuation of the subject vehicle by subtracting the estimated reconditioning cost from the gross value of the target vehicle (Laughlin et al.:[0013]);;  
3. creating a valuation record within the valuation database containing the identifying information of the subject vehicle, the corresponding captured parameter set contained within the valuation input data, the calculated net valuation, and the calculated expiry date; and  
4. transmitting the details of the valuation record to a client device of a user; 

Laughlin et al. does not explicitly disclose, however, Doll discloses:  
a valuation database comprising:  an expiry date for the net valuation (Doll: [0031] Next, process 200 periodically calculates a guaranteed price 130 for each vehicle in the set of vehicles (stage 220). Thus, the calculated guaranteed price 130 changes over time. In one embodiment, the guaranteed price 130 for each vehicle is calculated bimonthly, for example, on January 1, March 1, May 1, July 1, September 1, and November 1. In another embodiment, the guaranteed price 130 for each vehicle is calculated monthly. Other time periods may be used; also see [0036] good until date; and [0062] affiliate has time limit.); and    
2. calculating an expiry date for the net valuation (Doll: [0031] Next, process 200 periodically calculates a guaranteed price 130 for each vehicle in the set of vehicles (stage 220). Thus, the calculated guaranteed price 130 changes over time. In one embodiment, the guaranteed price 130 for each vehicle is calculated bimonthly, for example, on January 1, March 1, May 1, July 1, September 1, and November 1. In another embodiment, the guaranteed price 130 for each vehicle is calculated monthly. Other time periods may be used;  
creating a valuation record within the valuation database containing the calculated expiry date (Doll: [0036] Process 200 periodically changes the current guaranteed price communicated by the interface(s) according to the periodic calculation (stage 240). In this embodiment, when a user, such as owner 120, interacts with the provided interface, the interface provides the most recently calculated (i.e., current) guaranteed price 130 for vehicles within the established set of vehicles. In one embodiment, the interface(s) also provides a "good until" date that is disclosed with a vehicle's guaranteed price 130. The good until date coincides with the next guaranteed-price-setting date, as explained in connection with stage 220 of process 200. For example, in a bimonthly periodic calculation implementation where the next calculation occurs on January 1, a guaranteed price 130 obtained from the interface on November 10 would be good until December 31. In a bimonthly implementation, the life of a guaranteed price 130 is a minimum of one and a maximum of sixty days, depending upon when the user retrieves guaranteed price 130);
wherein no physical inspection of a target vehicle is conducted by a subscribing vehicle acquisition outlet (Doll: [0063] For example, an affiliate 110 may enter into a transaction with a vehicle owner 120 and take ownership of a used vehicle in exchange for the value of guaranteed price 130 without first inspecting the vehicle (e.g., without performing stages 430 and/or 435).  Doll doesn’t explicitly recite a  subscriber, however, Doll discloses affiliates accessing the system and conducting transactions.  Therefore, it would have been obvious before the effective filing date of the claimed invention to include affiliates as being subscribing outlets);
wherein any of at least one subscribing vehicle acquisition outlets can conduct a redemption step comprising the conduct of a search of the valuation database through a Page 43user interface to the server to identify the details of a corresponding valuation record using identifying information of the target vehicle and, within the timeframe defined by the expiry date in that record, honour the calculated net valuation for the target vehicle stored within the valuation record (Doll: [0057] As shown in the embodiment of FIG. 4B, when the customer accepts the offer, then the party implementing the guaranteed price offer, such as an affiliate 110, takes ownership of the used vehicle. If the affiliate decides to retain the vehicle (stage 440, Yes), for example to resell the vehicle to another customer, then process 400 ends).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Laughlin et al. to include expiry dates as taught by Doll in order to provide the user with a “good until” date to sell or trade-in a vehicle.
As per claim 2, Laughlin et al. in view of Doll discloses the method of Claim 1.  Laughlin et al.  further discloses 
wherein the subscribing vehicle acquisition outlet accepting the target vehicle will purchase the target vehicle from the owner thereof for the value of the calculated valuation stored within the valuation record (Laughlin et al: [0011]A wholesale price for the target vehicle is determined based on the retail price, features of the vehicle, and condition of the vehicle. The wholesale price is provided to a user through an output device (e.g., a display device). A trade-in price may also be determined for the target vehicle by deducting the costs (e.g., transportation, auction fees, profit, etc.) associated with a wholesale sale transaction from the wholesale price. 

As per claim 3, Laughlin et al. in view of Doll discloses the method of Claim 1.  Lauglin et al. further discloses wherein the subscribing vehicle acquisition outlet accepting the target vehicle will accept the target vehicle as a trade-in in a purchase transaction for another vehicle, and will provide a net valuation in the transaction equivalent to the calculated valuation stored within the valuation record ([0083] To continue the example, a trade-in value may also be determined. The trade-in price is based on the wholesale price and is adjusted to account for a dealer's costs that are necessary to realize that wholesale price (namely reconditioning costs, auction fees, transportation costs, and profit margin; also see [0077]-[0078], also see FIG. 5).  

As per claim 4, Laughlin et al. in view of Doll discloses the method of Claim 1. Laughlin et al. further discloses wherein the client device in network communication with the server in the valuation session is a personal electronic device of a user being a related party of the vehicle being valued, and the user of that device enters the valuation input data at that device via a user interface (Laughlin et al.: [0026] Vehicle data system 120 may provide a wide degree of functionality, including utilizing one or more interfaces 192 configured to, for example, receive and respond to queries from users at computing devices 110.  

As per claim 5, Laughlin et al. in view of Doll discloses the method of Claim 4. Laughlin et al. further discloses wherein the client device of a user to which the details of a valuation record are transmitted is the personal electronic device of the related party of the vehicle being valued (Laughlin et al.: [0026] The vehicle data system 120 can select a particular set of data in the data store 122 based on the user specified parameters, process the set of data using processing module 196 and models 128, generate interfaces using interface module 192 using the selected data set on the computing devices 110 and data determined from the processing, and present these interfaces to the user at the user's computing device 110.).  

As per claim 6, Laughlin et al. in view of Doll discloses the method of Claim 1. Laughlin et al. further discloses wherein the client device in network communication with the server in a valuation session, providing the valuation input data for at least one target vehicle, is a server of a subscribing vehicle acquisition outlet (Laughlin et al.: FIG. 2; also see claim 8).  

As per claim 7, Laughlin et al. in view of Doll discloses the method of Claim 6. Laughlin et al. further discloses wherein the valuation input data for at least one target vehicle is assembled for transmission to the server from accessible data sources of the subscribing vehicle acquisition outlet  (Laughlin et al.: [0026] The vehicle data system 120 can select a particular set of data in the data store 122 based on the user specified parameters, process the set of data using processing module 196 and models 128, generate interfaces using interface module 192 using the selected data set on the computing devices 110 and data determined from the processing, and present these interfaces to the user at the user's computing device 110.).  
As per claim 8, Laughlin et al. in view of Doll discloses the method of Claim 6. Laughlin et al. further discloses wherein the client device of the user to which the details of a valuation record are transmitted is the server of the subscribing vehicle acquisition outlet having provided the valuation input data (Laughlin et al.: [0030], also see claim 8).  

As per claims 9 and 10, Laughlin et al. in view of Doll discloses the method of Claim 1. Laughlin et al. further discloses wherein the gross value determined from the market data source is a fixed value (Laughlin et al.: [0035] Manufacturers 150 can be those entities which actually build the vehicles sold by dealers 130a . . . n. To guide the pricing of their vehicles, manufacturers 150 may provide an Invoice price and a Manufacturer's Suggested Retail Price (MSRP) for both vehicles and options for those vehicles--to be used as general guidelines for the dealer's cost and price. These fixed prices are set by the manufacturer and may vary slightly by geographic region).

As per claims 11, Laughlin et al. in view of Doll discloses the method of Claim 1. Laughlin et al. further discloses wherein the gross value determined from the market data source is a range with an upper value and a lower value (Laughlin et al.: [0029]).  

As per claims 12 and 13, Laughlin et al. in view of Doll discloses the method of Claim 1. Laughlin et al. further discloses wherein the net valuation calculated is a range with an upper value and a lower value, calculated based on the upper value and lower value of the gross value (Laughlin et al.: [0065]).  



As per claim 14, Laughlin et al. in view of Doll discloses the method of Claim 1. Laughlin et al. further discloses transmitting the details of a valuation session and valuation record to the client device of the user for offline use and subsequent retrieval (Laughlin et al.: [0095]: For example, a processor can perform its functions in "real-time," "offline," in a "batch mode," etc. Portions of processing can be performed at different times and at different locations, by different (or the same) processing systems).  

As per claim 18, Laughlin et al. in view of Doll discloses the method of Claim 1. Laughlin et al. further discloses wherein the at least one vehicle parameter of a captured parameter set is selected from the group of: a. vehicle type ([0063]); b. vehicle manufacturer; c. vehicle model; d. vehicle model year; Page 47e. vehicle odometer reading; f. vehicle configuration options; g. vehicle trim options; h. vehicle identification number (VIN).  

As per claim 19, Laughlin et al. in view of Doll discloses the method of Claim 1. Laughlin et al. further discloses wherein the calculation of the reconditioning cost of the vehicle further comprises the application of at least one cost modifier to the estimated reconditioning cost ([0083]).  

As per claim 20, Laughlin et al. in view of Doll discloses the method of Claim 1. Laughlin et al. further discloses wherein the cost modifiers are selected from the list of: a. user-specific cost modifiers; b. geographic cost modifiers; c. sub-total labour cost; Page 48d. sub-total parts cost; e. estimated market value of the vehicle before reconditioning was started; f. accident and repair history modifiers; and g. average labour cost at the time or location of reconditioning to be conducted (Laughlin et al.:[0048],[0055]).  

As per claim 21, Laughlin et al. in view of Doll discloses the method of Claim 1. Laughlin et al. further discloses wherein the mathematical reconditioning cost function used by the pricing software component is a mathematical function based on historical reconditioning costs of similar vehicles, and applying the reconditioning cost function to the parameter values from the captured parameter set will yield the result of the reconditioning cost function being the estimated reconditioning cost of the target vehicle (Laughlin et al.:[0010).    

As per claim 22, Laughlin et al. in view of Doll discloses the method of Claim 1. Laughlin et al. further discloses wherein the mathematical reconditioning cost function used by the pricing software component comprises a valuation database lookup of predetermined valuation amounts for vehicles of any combination of parameters and parameter values within the captured parameter set ((Laughlin et al.: [0010]-[0011]).  

As per claim 23, Laughlin et al. in view of Doll discloses the method of Claim 1. Laughlin et al. further discloses wherein the mathematical reconditioning cost function used by the pricing software component is a mathematical function of a type selected from the list of: a. Linear Regression (Laughlin et al.: [0069] To accurately estimate the sale price and listing price for a given vehicle in the wholesale market, a pricing model using linear regression can be used to model the function of wholesale price, f(price)); b. Naive Bayes Classification and Regression; c. Ordinary Least Squares Regression; d. Neural Networks; e. Logistic Regression; f. K-means Clustering; g. Apriori Association Rule Learning; h. Singular Value Decomposition; i. Human Plausible Reasoning; or j. Rough Sets.  

As per claim 24, Laughlin et al. in view of Doll discloses the method of Claim 1. Laughlin et al. further discloses wherein the server is a web server and the client devices interact with the server via a browser interface (Abstract, [0026]).  

As per claim 25, Laughlin et al. in view of Doll discloses the method of Claim 1. Laughlin et al. does not further disclose, however, Doll discloses:
a vehicle acquisition outlet notification step where any subscribing vehicle acquisition outlets to whom a new valuation record applies will be notified of the creation of said new valuation record and its details (Doll: [0009] Other embodiments of the present invention provide a method for selling or leasing a new vehicle using a computer system. Guaranteed prices for at least two previous model years of vehicles made by a manufacturer of the new vehicle are periodically calculated, and the guaranteed prices are made accessible to owners of the previous model years of vehicles. An owner of a previous model year vehicle is continually offered a trade-in allowance toward the purchase or lease of the new vehicle, the trade-in allowance being equal to a current guaranteed price calculated for the previous model year vehicle). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Laughlin et al. to include notifying users of current (new) guaranteed prices as taught by Doll in order to provide the user with a “good until” date to sell or trade-in a vehicle.

As per claim 27, Laughlin et al. in view of Doll discloses the method of Claim 26.  Laughlin et al. further discloses wherein the gross value determined from the market data source is a range with an upper value and a lower value (Laughlin et al.: [0029]).  
  
As per claim 28, Laughlin et al. in view of Doll discloses the method of Claim 26.  Laughlin et al. further discloses wherein the net valuation stored within the valid non-expired valuation record is a range with an upper value and a lower value (Laughlin et al.: [0029]).  .  

As per claim 29, Laughlin et al. in view of Doll discloses the method of Claim 26.  Laughlin et al. further wherein not all of the subscribing vehicle acquisition outlets of the method are subscribing vehicle acquisition outlets for a particular valuation.  

As per claim 30, Laughlin et al. discloses the method of Claim 1 wherein the at least one vehicle parameter of a captured parameter set is selected from the group of: a. vehicle type (Laughlin et al.: [0063] In some embodiments, the same condition terms may have different impacts depending upon the vehicle (e.g., brand, age, etc.) and thus may be clustered into different features. For example, a quarter-sized dent on the hood of a 2012 high-end luxury car is likely to cost more to repair than the same size dent on the bumper of a 2008 entry-level compact car. For the purpose of pricing, these can be different defects as the expectation from the market may be different. Accordingly, even if the description (e.g., "a quarter-sized dent") may be the same or substantially the same, the defects can be clustered into different features; and [0064] Additional differentiating factors may include, but are not limited to, the size of a repair, the brand name of the used vehicle, the type of the used vehicle (e.g., 1-ton pickup truck vs. high-end sport car), etc. By carefully assigning the features into groups that are expected to matter, the system can also be made robust to previously unobserved ways of describing the same condition, including misspellings such as "crackd windshield"); b. vehicle manufacturer; c. vehicle model; d. vehicle model year; e. vehicle odometer reading; f. vehicle configuration options; Page 55g. vehicle trim options; h. vehicle identification number (VIN).  

As per claim 31, Laughlin et al. in view of Doll discloses the method of Claim 1.  Laughlin et al. further discloses wherein the calculation of the reconditioning cost of the vehicle further comprises the application of at least one cost modifier to the estimated reconditioning cost (Laughlin et al.: [0083] To continue the example, a trade-in value may also be determined. The trade-in price is based on the wholesale price and is adjusted to account for a dealer's costs that are necessary to realize that wholesale price (namely reconditioning costs, auction fees, transportation costs, and profit margin).  

As per claim 32, Laughlin et al. in view of Doll discloses the method of Claim 19.  Laughlin et al. further discloses wherein the cost modifiers are selected from the list of. a. user-specific cost modifiers; b. geographic cost modifiers; c. sub-total labour cost; d. sub-total parts cost; e. estimated market value of the vehicle before reconditioning was started; f. accident and repair history modifiers; and Page 56g. average labour cost at the time or location of reconditioning to be conducted (Laughlin et al.:[0048],[0055]).  

As per claim 33, Laughlin et al. in view of Doll discloses the method of Claim 1.  Laughlin et al. further discloses wherein the mathematical reconditioning cost function used by the pricing software component is a mathematical function based on historical reconditioning costs of similar vehicles, and applying the reconditioning cost function to the parameter values from the captured parameter set will yield the result of the reconditioning cost function being the estimated reconditioning cost of the target vehicle ([0013]).  

As per claim 34, Laughlin et al. in view of Doll discloses the method of Claim 1.  Laughlin et al. further discloses wherein the mathematical reconditioning cost function used by the pricing software component comprises a valuation database lookup of predetermined valuation amounts for vehicles of any combination of parameters and parameter values within the captured parameter set ([0013]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	
1) Areshidize et al. (US PG Pub. 2017/0169399 A1) discloses a system and method for vehicle pricing where an expected vehicle sale price for a used car can be specified with a time window in which a minimum price is guaranteed for a vehicle owner ([0012]). 
2) Ellenson et al. (US PG Pub. 2003/0200151 A1) discloses a system and method for facilitating the real-time pricing sale and appraisal of used vehicles*[0061]
3)  Snell et al. (US PG Pub. 2012/0197699 A1) discloses trade-in vehicle value optimization systems and method for sellers, buyers, and dealerships
4) Tate (JP 2004171288 A ) discloses automobile sales support device, automobile sale support method and automobile sale support program
5) (WO 2007/002754 A2) discloses a system and method for tangible good valuation
6) Hollenshead et al. (US PG Pub. 2012/0005108 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076. The examiner can normally be reached Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314





/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628